PER CURIAM
In this dependency case, mother appeals judgments of the juvenile court changing the permanency plans for her children, L and E, from reunification to adoption. Mother raises two issues, one of which is that the court erred in not allowing her to testify by telephone at the permanency hearing. We reject that argument without discussion. See ORS 45.400(2) (motion to testify by telephone requires written notice to other parties to the proceeding). Mother also contends that the court erred in failing to include in the judgments the determinations required under ORS 419B.476(5)(a), including a description of the efforts of the Department of Human Services toward implementing the plan of reunification. The state concedes that error, and we agree. State ex rel DHS v. M. A. (A139693), 227 Or App 172, 205 P3d 36 (2009). Accordingly, we accept the state’s concession and reverse and remand the judgments for the juvenile court to remedy those defects.
Reversed and remanded.